PER CURIAM:
Kova Duan Wright appeals the district court’s order denying his motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Wright, No. 5:01-cr-00005-RLV-12 (W.D.N.C. Aug. 4, 2011); see United States v. Brown, 653 F.3d 337 (4th Cir.2011), cert. denied, — *135U.S.-, 182 S.Ct. 1003, 181 L.Ed.2d 791 (2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.